 Case 6:19-cv-00026-JDK Document 15 Filed 08/19/19 Page 1 of 2 PageID #: 62


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS

 JENNIFER BAHCIVAN,

       Plaintiff,                               Case No. 6:19-cv-00026-JDK

 v.

 CAPITAL ONE BANK (USA), N.A.,

       Defendant.


                             NOTICE OF SETTLEMENT AND
                    REQUEST FOR TERM TO FILE DISMISSAL PLEADING

       Plaintiff, Jennifer Bahcivan, by and through undersigned counsel, hereby gives notice that

Plaintiff and Defendant, Capital One Bank (USA), N.A., have reached an agreement for the

resolution of this matter and are in the process of finalizing settlement documents. Plaintiff

respectfully requests sixty (60) days to finalize the settlement documents and file proper pleadings

to close this matter. In view of the case’s resolution, Plaintiff respectfully requests that the case

deadlines be set aside.

Dated: August 19, 2019

                                                  /s/ Adam T. Hill
                                                  Adam T. Hill
                                                  The Law Offices of Jeffrey Lohman, P.C.
                                                  4740 Green River Rd., Suite 310
                                                  Corona, CA 92880
                                                  Tel: (657) 236-3525
                                                  Email: AdamH@jlohman.com
                                                  Attorney for Plaintiff, Jennifer Bahcivan
 Case 6:19-cv-00026-JDK Document 15 Filed 08/19/19 Page 2 of 2 PageID #: 63


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of August 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically give

notice to all counsel of record, including counsel for Defendant.


Geoffrey Culbertson
PATTON, TIDWELL & CULBERTSON, LLP
2800 Texas Boulevard
Texarkana, TX 75503
Tel: (903) 792-5859
Fax: (903) 792-8233
Email: gpc@texarkanalaw.com




                                             By: /s/ Adam T. Hill
                                             Adam T. Hill
                                             The Law Offices of Jeffrey Lohman, P.C.
                                             4740 Green River Rd., Suite 310
                                             Corona, CA 92880
                                             Tel: (657) 236-3525
                                             Email: AdamH@jlohman.com
                                             Attorney for Plaintiff, Jennifer Bahcivan




                                               -2-
